Memorandum by the Court. Appeal by claimant from a decision denying unemployment insurance benefits. The claimant, a chef, employed at a race track, had been advised on prior occasions not to carve meat in advance to which had been attributed the cause of food poisoning. At the hearing the claimant admitted that he had disobeyed the instructions which resulted in his dismissal. The board found .that the credible evidence established such fact and there is substantial evidence to sustain its finding. Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Staley, Jr., JJ., concur.